Name: Commission Regulation (EC) No 1132/2004 of 18 June 2004 amending Regulation (EEC) No 1764/86 and Regulation (EC) No 1535/2003, as regards the traditional product kunserva
 Type: Regulation
 Subject Matter: economic policy;  foodstuff;  cooperation policy;  Europe;  plant product
 Date Published: nan

 19.6.2004 EN Official Journal of the European Union L 219/3 COMMISSION REGULATION (EC) No 1132/2004 of 18 June 2004 amending Regulation (EEC) No 1764/86 and Regulation (EC) No 1535/2003, as regards the traditional product kunserva THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 6(1) thereof, Whereas: (1) Commission Regulation (EEC) No 1764/86 of 27 May 1986 laying down minimum quality requirements for products processed from tomatoes under the production aid scheme (2), lays down the definition of tomato concentrate eligible for production aid. (2) Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (3), lists the products eligible for production aid. (3) Kunserva is a traditional, well-defined Maltese product, and tomatoes used in the production of kunserva should be eligible to production aid from the date of accession of Malta to the European Union. (4) Regulations (EEC) No 1764/86 and (EC) No 1535/2003 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1764/86 is amended as follows: 1. Article 8 is replaced by the following: Article 8 For the purposes of this title tomato juice  and tomato concentrate  mean the products defined in points 11, 12 and 18 of Article 2 of Commission Regulation (EC) No 1535/2003 (4) . 2. Article 9 is replaced by the following: Article 9 1. Only the following ingredients may be added to tomato juice and tomato concentrate: (a) common salt (sodium chloride); (b) natural spices, aromatic herbs and their extracts, and natural aromas. Furthermore, in the case of kunserva, sugar shall be added, representing between 8 % and 25 % by weight of the finished product. 2. As an additive in the manufacture of tomato juice and tomato concentrate citric acid (E 330) may be used. In the manufacture of tomato juice with a dry weight content of less than 7 %, ascorbic acid (E 300) may be used. However, the ascorbic acid content shall not exceed 0,03 % by weight of the finished product. In the manufacture of tomato concentrate in powder form, silicon dioxide (551) may be used. However, the silicon dioxide content shall not exceed 1 % by weight of the finished product. 3. The quantity of added common salt shall: (a) not exceed 15 % by weight of the dry weight content for tomato concentrate having a dry weight content exceeding 20 %; (b) not exceed 3 % by weight of the net weight for other tomato concentrates and for tomato juice; (c) be between 2 % and 5 % by weight for kunserva. When determining the quantity of added common salt, the natural content of chlorides shall be considered as equal to 2 % of the dry weight content. Article 2 In Article 2 of Regulation (EC) No 1535/2003, the following point 18 is added: 18. kunserva: the product obtained by concentrating tomato juice, obtained directly from fresh tomatoes, containing added sugar and salt, having a dry matter content of 28 % to 36 %, packed in hermetically sealed containers labelled kunserva  and falling within CN code ex 2002 90. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 153, 7.6.1986, p. 1. Regulation as last amended by Regulation (EC) No 996/2001 (OJ L 139, 23.5.2001. p. 9). (3) OJ L 218, 30.8.2003. p. 14. Regulation as last amended by Regulation (EC) No 444/2004 (OJ L 72, 11.3.2004, p. 54). (4) OJ L 218, 30.8.2003, p. 14.